Citation Nr: 0210872	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  98-00 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


Whether the veteran has submitted a timely substantive appeal 
of the denial of his claim that new and material evidence has 
been received to reopen a claim for service connection for 
headaches and memory loss.

(The issues of entitlement to service connection for fatigue, 
rash over the face and hands, joint pain, and chronic 
obstructive pulmonary disease, including consideration as 
claimed undiagnosed illnesses secondary to Gulf War military 
service and entitlement to a compensable evaluation for the 
residuals of a shell fragment wound to the chest wall will be 
the subject of separate decisions.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1968, from November 1968 to December 1970, and from November 
1990 to June 1991.  

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Detroit, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Board is undertaking additional development of the issues 
of entitlement to service connection for fatigue, rash over 
the face and hands, joint pain, and chronic obstructive 
pulmonary disease, including consideration as claimed 
undiagnosed illnesses secondary to Gulf War military service, 
and entitlement to a compensable evaluation for the residuals 
of a shell fragment wound to the chest wall pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  





FINDING OF FACT

The veteran did not submit a substantive appeal of the denial 
of his claim that new and material evidence has been received 
to reopen a claim for service connection for headaches and 
memory loss within one year of the July 10, 1997, notice of 
the original decision. 


CONCLUSION OF LAW

The veteran has not submitted a timely appeal of the denial 
of his claim that new and material evidence has been received 
to reopen a claim for service connection for headaches and 
memory loss.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302(b) 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has submitted new and material 
evidence to reopen a claim for service connection for 
headaches and memory loss..

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received information 
concerning what was required to complete his appeal with the 
September 1997 statement of the case.  Furthermore, a May 
2002 letter notified the veteran of the intention of the 
Board to address the timeliness of his substantive appeal, 
and provided him with 60 days to submit additional evidence 
or argument concerning this matter.  The Board must conclude 
that the duties to notify and assist have been completed.  
Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Any "error" to the veteran resulting from this 
decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal. 38 C.F.R. § 
20.200.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the notice of disagreement must make that 
clear.  38 C.F.R. § 20.201.

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  If the statement of 
the case and any prior supplemental statements of the case 
addressed several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the statement of the case and any prior supplemental 
statements of the case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a statement of 
the case or a supplemental statement of the case which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal. 38 C.F.R. § 20.202.

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
one year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  The date of mailing of the statement of the case will 
be presumed to be the same as the date of the statement of 
the case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed. 38 C.F.R. § 20.302(b).

A request to reopen a claim for service connection for 
headaches and memory loss on the basis of new and material 
evidence was denied in a July 1997 rating decision.  The 
veteran was notified of this decision in a July 10, 1997, 
letter.  His notice of disagreement with this decision was 
dated August 26, 1997, but was not received until September 
2, 1997.  A statement of the case with a cover letter was 
mailed to the veteran on September 4, 1997.  The cover letter 
notified the veteran that he had either 60 days or the 
remainder of the one year period from the date of the letter 
notifying him of the decision he wished to appeal in which to 
submit his VA Form 9, Appeal to the Board of Veterans' 
Appeals.  It further informed him who he should contact if he 
felt he needed more time to submit his substantive appeal.  

A VA Form 9, Appeal to the Board of Veterans' Appeals, was 
received in January 1998.  This appeal addressed only the 
issue of entitlement to a compensable evaluation for the 
residuals of a shell fragment wound to the chest wall.  It 
did not express a desire to appeal all of the issues listed 
in the July 1997 rating decision or the September 1997 
statement of the case.  It did not mention the issue of 
whether new and material evidence had been submitted to 
reopen the claim for entitlement to service connection for 
headaches and memory loss, or otherwise address this matter 
in any manner.  

A review of the claims folder shows that an additional VA 
Form 9, Appeal to the Board of Veterans' Appeals, was 
received in August 1998.  This was received after the one 
year period to submit a substantive appeal had ended on July 
10, 1997.  Furthermore, it again failed to address the issue 
of whether new and material evidence had been submitted to 
reopen a claim for entitlement to service connection for 
headaches and memory loss.  A third VA Form 9, Appeal to the 
Board of Veterans' Appeals, was received in May 2000, on 
which the option to appeal all the issues listed on the 
statement of the case and any supplemental statements of the 
case was checked.  The veteran's representative also 
addressed the new and material evidence issue in a September 
2000 statement.  However, these forms were received well 
after the end of the one year period to submit the 
substantive appeal had ended.  A review of the claims folder 
is negative for either a request for additional time in which 
to submit a substantive appeal, or for any other written 
communication from the veteran that may be interpreted as a 
timely substantive appeal of this issue.

Therefore, as the veteran did not submit a substantive appeal 
that included the issue of whether new and material evidence 
has been received to reopen a claim for service connection 
for headaches and memory loss within one year of notice of 
the decision thereof, and as any documents that could be 
liberally construed as addressing this issue were received 
after the end of the one year period had ended, the Board 
does not have jurisdiction to review this appeal, and it is 
dismissed.  38 C.F.R. §§ 20.200, 20.201, 20.302(b) (2001).  


(CONTINUED ON NEXT PAGE)


ORDER

The veteran's claim that new and material evidence has been 
received to reopen a claim for service connection for 
headaches and memory loss is dismissed.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

